Citation Nr: 0935109	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

In a September 2003 rating decision, service connection was 
granted for bilateral hearing loss.  A noncompensable (zero 
percent) disability rating was assigned, effective June 4, 
2003.

On September 29, 2004, the Veteran filed a claim for an 
increased rating.  In the June 2006 rating decision, an 
increased (compensable) rating for bilateral hearing loss was 
denied.  The Veteran perfected an appeal of that denial.

Issue not on appeal

In a July 2008 RO rating decision, service connection for 
hypertension was denied.  
To the Board's knowledge, the Veteran did not express 
disagreement with that denial.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




FINDINGS OF FACT

1.  A June 2006 VA audiological examination shows an average 
pure tone threshold of 33 decibels in the right ear, with 
speech recognition ability of 80 percent, and average pure 
tone threshold of 40 decibels in the left ear, with speech 
recognition ability of 88 percent.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected bilateral hearing loss 
are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2008).

2.  The criteria for referral of the service-connected 
bilateral hearing loss for consideration on an extraschedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an increased rating for 
bilateral hearing loss. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in March 
2006, April 2006, June 2007, and October 2008, which were 
specifically intended to address the requirements of the 
VCAA.  

The various VCAA letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the Veteran, in the 
VCAA letters the RO asked the Veteran to identify and send 
relevant medical evidence.  The RO provided the Veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letters, the Veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[A VA examination was conducted in June 2006 .]

In the April 2006 and June 2007 VCAA letters, the Veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the April 2006 and June 2007 VCAA letters, the RO informed 
the Veteran that he should submit any evidence in his 
possession relevant to his claim, as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See, e.g., the April 27, 2006 VCAA letter, page 2.  
The VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the March 2006 
VCAA letter, pages 1-2; the April 2006 VCAA letter, page 7; 
the June 2007 VCAA letter, pages 7-8; and the October 2008 
VCAA letter, pages 1-2.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Veteran received specific notice of Vazquez-Flores in a 
letter from the AMC dated October 3, 2008.  Accordingly, the 
Veteran received proper notice pursuant to the Court's 
Vazquez-Flores decision.  The Board adds that the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.).

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.               See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes a report of VA examination, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The Veteran and his representative have not 
identified any outstanding evidence.

The Board notes that the June 2006 VA examination is over 
three years old.  The Court has held that where a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

However, the Veteran has not asserted that his hearing loss 
has gotten worse since the June 2006 examination.  In a 
September 2009 informal hearing presentation, the 
representative stated that "it is clear from the earlier 
examination to the most recent one that [the Veteran's] 
hearing is decreasing" and that "[i]t is possible in the 
near future that his audiometric results will yield a 10% 
rating."  The Board notes that the representative did not 
allege that the Veteran's hearing loss has gotten worse since 
the June 2006 VA audiological examination, and that instead, 
the representative merely raises the possibility that the 
Veteran's hearing loss will be worse in the future.  The 
representative's contention amounts to speculation.
There has been submitted no competent medical evidence by or 
on behalf of the Veteran which suggest that his hearing has 
become worse since the last evaluation.  

In short, the Board does not believe that the medical 
evidence of record in this case is too old to adequately 
evaluate the Veteran.  See Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007) [another VA examination is not warranted 
based on the mere passage of time].  There appears to be 
ample medical evidence already of record.  A remand under 
such circumstances would be a useless expenditure of scare VA 
medical and adjudicative resources, and would perpetuate "the 
hamster-wheel reputation of veterans law".  See Coburn v. 
Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting).  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  
He has not requested a Board hearing.  
 
Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2008).

Analysis

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated noncompensably (zero percent) disabling under 
38 C.F.R. § 4.85 (2008).  He essentially contends that his 
hearing loss disability has severely compromised the quality 
of his life.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The June 2006 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
50
55
33
LEFT
15
40
50
55
40

Puretone threshold averages were 33 and 40 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 80 percent and 88 percent in right 
and left ears, respectively.  This examination report yielded 
a numerical designation of III in the right ear (0 to 41 
percent average puretone decibel hearing loss, with between 
76 and 82 percent speech discrimination) and a numerical 
designation of II for the left ear (0 to 41 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, each of the 
four specified frequencies is not 55 dB or more in either 
ear, as required for the criteria for 38 C.F.R § 4.86(a).  
Also, the Veteran's hearing tests do not show a result of 30 
dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would 
be required for application of table VIa under 38 C.F.R. § 
4.86(b).  Therefore, the rating under 38 C.F.R. § 4.85 is the 
correct rating under the regulations for the Veteran.  

The Board notes that the Veteran's representative raised the 
possibility that "in the near future that his audiometric 
results will yield a 10% percent rating."   
This amounts to an admission that the current medical 
evidence does not support the award of a compensable rating.  
It is the present level of disability, not a potential future 
level of disability, that is at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the possibility 
of a greater hearing loss in the future cannot be considered 
in evaluating the Veteran's current level of severity.

In short, the medical evidence does not support a compensable 
evaluation for the Veteran's bilateral hearing loss under any 
pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  As for the level of 
hearing loss, as explained above this must be determined by 
appropriate studies, and in this case the studies performed 
indicate a zero percent level of hearing loss.

Moreover, the record on appeal demonstrates that the Veteran 
is also service connected for tinnitus, and a 10 percent 
rating as been assigned for that disability.  The Veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board thus finds that the Veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for his bilateral 
hearing loss was filed on September 29, 2004.  
In this case, therefore, the relevant time period is from 
September 29, 2003 to the present. 

The Veteran's service-connected bilateral hearing loss has 
been rated zero percent disabling since June 4, 2003, the 
date of the grant of service connection.

In essence, the evidence of record, to include the VA 
examination reports dated in August 2003 and June 2006, 
indicates that the bilateral hearing loss has not changed 
appreciably from September 29, 2003 to the present.  
Throughout the period starting in September 2003, there have 
been no clinical findings sufficient to justify the 
assignment of a higher rating.  

In that regard, the August 2003 VA audiological examination 
report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
60
55
41
LEFT
20
30
55
55
40

Puretone threshold averages were 41 and 40 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 92 percent and 96 percent in right 
and left ears, respectively.  This examination report yielded 
a numerical designation of I in the right ear (0 to 41 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) and a numerical 
designation of I for the left ear (0 to 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

Accordingly, staged ratings are not applicable.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008). 

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the Veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the May 2007 Statement of the Case and the February 2009 
supplemental statement of the case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.
 
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-5 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  The Court noted that 
unlike the rating schedule for hearing loss, 38 C.F.R. 
§ 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.  See Martinak, 21 Vet. App. at 455.

While the June 2006 VA examiner did not specifically address 
the functional effects caused by the Veteran's bilateral 
hearing loss, the Board finds that no prejudice results to 
the Veteran. Crucially, neither the Veteran nor his 
representative has indicated that there are any functional 
effects caused by the Veteran's hearing loss.  The Veteran 
has had ample opportunity to furnish evidence of functional 
effects to VA.  He did not.  See 38 U.S.C.A. § 5107(a).  
Therefore, while the June 2006 VA examination is defective 
under Martinak, the Board finds that the evidence of record 
is sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran nor his representative.  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral hearing loss.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran has a career in the Postal Service.  
See June 2006 report of  a VA audiological examination, page 
1.  There is no indication that he has missed any work 
because of his bilateral hearing loss, and there is nothing 
in the current evidence of record to indicate that bilateral 
hearing loss causes unusual employment impairment. 

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  As the Veteran has 
not reported any functional effects caused by his hearing 
disability, any such functional effects do not constitute an 
exceptional or unusual disability picture which warrants 
consideration of an extraschedular rating. 

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


